Title: To James Madison from Carter Bassett Harrison, 5 August 1802
From: Harrison, Carter Bassett
To: Madison, James


Dear Sir,
Richmond August 5th. 1802
Since I had the pleasure of se[e]ing you I have received a letter from my Brother William Harrison in which there is the following passage “I know that you are upon intimate terms with Mr Madison & I believe with Genl Dearbourn, should you not think it improper I wish you to write to each of those Gentle[men] & request them to take me under their Patronage so far as to give me their private advice and assistance should it at any time in their opinion be necessary & if you please you may inform them that if my conduct deserves censure I shall consider it as the greatest proof of their friendship if they will condescend to point out my errors” now my good Sir if there be nothing wrong in the request you will confer a favor also on me by being the adviser of this young Man; should this request however be improper I pray you to reject the proposal without hesitation. I am not sufficiently acquainted with the S at War to write to him on the subject but you may if you please mention it to him with my compliments.
I shall hope to hear from [you] whilst I am in the Inda. Territory whither I am now bound. Wm Short arrived here a few days ago from France, he is now with the Govnr who has injured his leg a little & is somewhat lame. Present me respectfully to Mrs Madison & assure yourself of my esteem & confidence I am your friend & hble Servt
Carter B Harrison
 

   
   RC (DLC). Docketed by Brent as received 9 Aug., with his note, “I have shewed this letter to General Dearbourne. DB”; also docketed by JM.


